Citation Nr: 0430865	
Decision Date: 11/19/04    Archive Date: 11/29/04

DOCKET NO.  95-00 172A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a left wrist 
disability.

2.  Entitlement to service connection for a cervical and 
lumbar spine disability, to include arthritis and disc 
disease.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel




INTRODUCTION

The veteran had active duty from January 1970 to September 
1971.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a March 1994 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California, which denied the benefits 
sought on appeal.

In November 2001, the Board remanded the case with 
instructions that the RO schedule the veteran a Travel Board 
hearing.  The veteran later clarified that she wanted a 
videoconference hearing.  The veteran was unable to appear 
for her scheduled hearing in January 2002 due to lack of 
transportation, but requested that her hearing be rescheduled 
after February 2002.  In a March 2002 order, the Board 
granted the veteran's request for a new hearing date upon the 
showing of good cause.  38 C.F.R. § 20.704(c).  After the RO 
notified the veteran that her hearing was scheduled for July 
2002, she withdrew her hearing request.  

In July 2002, the Board developed the record on its own by 
scheduling the veteran for a VA examination.  Following that 
development, the Board remanded the case in June 2003 and 
requested an additional medical opinion.  The case is once 
again before the Board for review. 

The issue involving service connection for a cervical and 
lumbar spine disability to include arthritis and disc disease 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1. The RO has notified the veteran of the evidence needed to 
substantiate her claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.

2.  No competent medical evidence shows that veteran has a 
left wrist disability.


CONCLUSION OF LAW

A left wrist disability was not incurred in or aggravated by 
service.  38 U.S.C.A    §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for a left wrist 
disability.  In the interest of clarity, the Board will 
initially discuss whether this issue has been properly 
developed for appellate purposes.  The Board will then 
address the issue on appeal, providing relevant VA law and 
regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  More specifically, the VA is required to 
notify a claimant of the evidence and information necessary 
to substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

The United States Court of Appeals for Veterans Claims 
(Court) recently held that compliance with 38 U.S.C.A. § 5103 
required that the VCAA notice requirement be accomplished 
prior to an initial unfavorable determination by the agency 
of original jurisdiction ("AOJ" or "RO").  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In the 
present case, however, the veteran's claim was filed and 
initially denied prior to the enactment of the VCAA.  
Nevertheless, the Court in Pelegrini II noted that such 
requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the claimant.  
In other words, Pelegrini II specifically noted that there 
was no requirement that the entire rating process be 
reinitiated from the very beginning.  Rather, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  

In this case, since the VCAA notice was not provided to the 
veteran prior to the initial AOJ adjudication, the timing of 
the notice does not comply with the express requirements of 
the law as found by the Court in Pelegrini.  Although the 
Court did not specify how the Secretary can properly cure a 
defect in the timing of the notice, it did leave open the 
possibility that a notice error of this kind may be non-
prejudicial to a claimant.  There is no basis for concluding 
that harmful error occurs simply because a claimant receives 
VCAA notice after an initial adverse adjudication.  

In reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
under 38 U.S.C. § 511(a) that are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  

Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  Here, the Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Although the notice provided 
to the veteran in July 2003 was not given prior to the first 
AOJ adjudication of the claim, the notice was provided by the 
AOJ prior to the most recent transfer and certification of 
the veteran's case to the Board, the content of which fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Therefore, notwithstanding Pelegrini 
II, to decide the appeal would not be prejudicial error to 
the veteran.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request, or tell the claimant to 
provide, any evidence in the claimant's possession that 
pertains to the claim.  

The new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  See VAOPGCPREC 
01-2004.  The July 2003 notice letter essentially advised the 
veteran to identify and submit evidence in support of her 
claim.  Although the VCAA notice letter does not specifically 
contain the fourth element, the veteran was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
her claims throughout development of the case at the RO.  See 
Bernard, supra; Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (harmless error).  

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  There does 
not appear to be any outstanding medical records that are 
relevant to this appeal, as the RO obtained all medical 
records identified by the veteran and her representative.  
Moreover, the veteran underwent a VA examinations in March 
2003 in connection with her claim for service connection for 
a left wrist disability.  Therefore, the record is complete 
and the case is ready for appellate review.

II.  Merits of the Claim

The veteran is seeking service connection for a left wrist 
disability.  For the reasons set forth below, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim.

The veteran may be awarded service connection by showing that 
she currently has a disability resulting from a disease or 
injury incurred in or aggravated by service.  See 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, to prove 
service connection, a claimant must submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).  

In addition, certain chronic diseases such as arthritis may 
be presumed to have been incurred in or aggravated during 
service if manifested to a compensable degree (10 percent) 
within one year of separation from active military service.  
38 U.S.C.A.   §§ 1101, 1112, 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2003).

Turning to the facts of this case, the veteran testified at 
her January 1996 hearing that she fractured her left wrist in 
service while trying to break up a fight.  However, the 
veteran's service medical records make no reference to a left 
wrist injury.  She also testified that she reinjured her left 
wrist when she fell in 1987.  Treatment records at that time 
noted a soft tissue injury to both wrists.  It thus appears 
that the only documented injury to the veteran's left wrist 
occurred over fifteen years after her separation from active 
duty service. 

In any event, however, the Board notes that there is simply 
no evidence that the veteran currently suffers from any 
residuals of a left wrist injury.  The veteran was afforded a 
VA examination in March 2003, at which time the examiner 
recorded the veteran's history of fracturing her left wrist 
while on active duty.  However, a physical examination of the 
left wrist revealed no clinical findings.  As a result, no 
diagnosis pertaining to the left wrist was provided.  The 
Board also reviewed various VA and private treatment records, 
none of which shows that the veteran currently suffers from a 
left wrist disability. 

In Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 
1332 (1997), the Court held that compensation may only be 
awarded to an applicant who has a disability existing on the 
date of the application, and not for a past disability.  
Since there is no evidence that the veteran suffers from a 
current disability involving her left wrist, her claim for 
service connection for a left wrist disability must be 
denied.  See also Sanchez-Benitez v. West, 13 Vet. App. 282, 
285 (1999); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(in the absence of proof of the presently claimed disability, 
there can be no valid claim).  

The only evidence in support of the veteran's claim are her 
own lay statements, including testimony provided at her 
January 1996 hearing.  However, the Board notes that where 
the determinative issue is one of medical causation or a 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991).  Since 
the record does not reflect that the veteran possesses the 
medical training and expertise necessary to render a 
diagnosis concerning an orthopedic disability, her lay 
statements are of no probative value in this regard.  See 
Heuer v. Brown, 7 Vet. App. 379, 384 (1995) (citing Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993)).

The Board concludes that the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for a left wrist disability.  In reaching this 
decision, the Board has considered the doctrine of reasonable 
doubt; however, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).  Hence, the appeal 
is denied.


ORDER

Service connection for a left wrist disability is denied.


REMAND

The veteran claims she currently suffers from a disability 
involving her lumbar and cervical spine.  Unfortunately, the 
Board finds that additional development is required before it 
can adjudicate her claim. 

The veteran entered service in January 1970 in sound 
condition.  She reported that she sustaining a concussion in 
a motor vehicle accident in 1968, prior to service, but made 
no reference to back or neck pain.  The service medical 
records also show that she was seen on several occasions for 
headaches, with associated pain in the occipital and 
trapezius regions.  Her separation examination dated August 
1971 made no reference to back problems.  In fact, the 
veteran checked "no" when asked about "back trouble of any 
kind."  The veteran was discharged from service in September 
1971.

In September 1987, the veteran injured her back after falling 
at a drug store.  The diagnoses included acute cervical 
musculo-ligamentous strain, acute upper-back musculo-
ligamentous strain, and soft tissue trauma to the sacral 
area.  In June 1993, the veteran was also treated for low 
back pain after bumping her coccyx.

In June 1996, J.B., M.D., attributed the veteran's back pain 
to diagnoses involving (1) cervical lumbar disease along with 
fibromyalgia and fibromyositis; and (2) lordosis of the 
cervical spine, scoliosis of the thoracic spine - spina 
bifida.  Dr. J.B. then provided the following opinion: 

As I review the military records, the records show 
symptoms of Cervical Lumbar Disease at that time 
combined with the same problems such as 
Fibromyositis and Fibromyalgia, which I feel that 
it would incur 100% disability rating as well as 
the migraine headaches.  It would be logic [sic] 
for a disease such as the chronicity of this one to 
become service aggravated from the strenuous 
activities of exertion in the service.  It would 
trigger the herniated disc and the cervical spine 
combined with arthritis provided by the 
Fibromyositis and Fibromyalgia.  
	
The veteran was afforded a VA compensation examination in 
March 2003.  The examiner noted the veteran's complaints of 
back and neck pain since service as a result of carrying 
heavy packs, hand-to-hand combat training and other physical 
activities.  Following a physical examination, the examiner 
concluded that the veteran had degenerative joint disease of 
the cervical and lumbar spine.  The examiner also stated: 
"With the [veteran's] history of being treated during her 
service years for occipital and trapezius muscle pains 
arising from the cervical and thoracic spine area, her 
present spine problem is likely service connected."

Because the VA examiner did not refer to documented treatment in 
service for back pain, the VA examiner was asked to review the 
claims file again and offer an opinion with reference to specific 
service medical records.  In a July 2003 addendum report, the 
examiner offered conflicting opinions.  After quoting Dr. J.B.'s 
opinion, the examiner stated:

This along with the fact the [veteran] had 
documents with her which showed that she had been 
seen for muscle aches and pains in the occipitalis 
and trapezius regions and notes from the military 
doctors from Fort McMillan dated 02/08/70, 
02/16/70, 04/08/70, 04/13/70, and 04/16/70, I came 
to the conclusion she had no orthopedic or 
mechanical problems.  

However, the examiner goes on to state: 

But the strenuous activity that the military career 
required of her did put an extra load on her status 
post back musculature and therefore likely 
contributed to her back and neck problem.  It is 
possible that the post discharge slip and fall 
accident [ ] in 1987 when she had struck her lower 
back could have aggravated her back condition, but 
she was having problems with her neck and back 
musculature even prior to that. 

In light of these inconsistent findings, the Board finds that 
further clarification of the record is in order.  The RO 
should have a VA examiner review the claims file and offer an 
opinion concerning likelihood that the veteran's current 
disabilities involving her cervical and lumbar spine are 
related to service. 

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should ensure that the veteran 
is afforded a VA examination in the 
appropriate specialty by an examiner who 
has not had the opportunity to examine 
the veteran's cervical and lumbar spine.  
After reviewing the claims file, the 
examiner should state whether it is at 
least as likely as not (50 percent 
probability or greater) that the 
veteran's current disabilities involving 
her lumbar and cervical spine are related 
to service.  In providing an opinion, the 
examiner should make specific reference 
to the veteran's service medical records, 
the 1987 accident in which the veteran 
fell and injured her back, Dr. J.B.'s 
report, and the opinions provided by the 
VA examiner in March and July 2003.  A 
complete rationale for any opinion 
expressed must be provided.

2.  Thereafter, the RO must review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this Remand.  If not, the 
RO should implement corrective 
procedures.  

3.  The RO should then readjudicate the 
issue of entitlement to service 
connection for a cervical and lumbar 
spine disability, to include arthritis 
and disc disease.  If the claim continues 
to be denied, the veteran and her 
representative, if any, should be 
provided a supplemental statement of the 
case, which includes a summary of 
additional evidence submitted and the 
reasons for the decision.  The veteran 
and her representative, if any, must then 
be afforded an appropriate opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence she desires to have considered in connection with 
her current appeal.  No action is required of the veteran 
until she is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  



	                     
______________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



